Wyzykowski v State of New York (2018 NY Slip Op 06448)





Wyzykowski v State of New York


2018 NY Slip Op 06448


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WINSLOW, JJ. (Filed Sept. 28, 2018.)


MOTION NO. (635/18) CA 17-01934.

[*1]MARY WYZYKOWSKI, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 125390.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.